Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 05/12/2021 in which claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “a control unit of a monitoring system that is configured to monitor the property, the control unit being configured to perform operations..”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al. (US 10,937,103 B1)  in view of Loftus et al. (US 2017/0374324 A1) (IDS provided 09/07/2021).

 	Regarding claim 1, Marlow discloses a computer-implemented method (Col 3 lines 14-20 & Fig. 3 teaches the method), comprising: obtaining, by a monitoring system that is configured to monitor a property and from a vehicle automation hub configured to communicate with a computer system of a vehicle associated with the property (col 5 lines 24-40 & Fig. 1 teaches Telematics device 113 may be configured to receive vehicle performance and/or operational data and environmental conditions data , telematics device 113 may include an on-board diagnostic (OBD) device adapter and may be connected to an OBD port of the vehicle 110 through which on-board computer 115 may be configured to transmit data to telematics device 113, Fig. 4 & Col 15 lines 22-40 teaches The accident assessment computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals/devices 441 and 451. Accident assessment computing device 401, and related terminals/devices 441 and 451, may include devices installed in vehicles and homes, mobile devices that may travel within vehicles and may be situated in homes), vehicle data that indicates an attribute of the vehicle (Col 10 lines 25-43 teaches vehicle 110 may transmit vehicle operational data to accident assessment server 130,  vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like); analyzing the vehicle data (col 8 lines 8-12 & Figs. 1, 2A, 4  teaches accident assessment analysis system 100 may include an accident assessment server 130 and  the analysis of the vehicular data, accident data, other known data.  Col 10 lines 62-67 at step 204, the accident assessment module 133b of accident assessment server 130 may identify whether vehicle 110 was involved in an accident, based on the vehicle operational data received by way of the communication interface(s) 132.); determining, based on analyzing the vehicle data, a condition of the vehicle(Col 9 lines 39-43 teaches the accident assessment module 133b may have further instructions that direct and/or cause accident assessment server 130 to identify, based on the received vehicle  operational data, whether vehicle  110 has been involved in an accident, col 11 lines 1-10 & Fig. 2A  teaches accident assessment server 130 may receive vehicle operational data indicating that vehicle 110 has decelerated from 45 mph to 0 mph with high rotational velocity (e.g., swerving) and air bag deployment. Such data, when analyzed by the accident assessment module 133b of accident assessment server 130, may indicate that vehicle 110 has been involved in an accident). 
 	Marlow does not explicitly disclose and based on determining the condition of the vehicle, transmitting, to the vehicle automation hub, an instruction to adjust a configuration of one or more components of the vehicle. However Loftus discloses and based on determining the condition of the vehicle, transmitting, to the vehicle automation hub, an instruction to adjust a configuration of one or more components of the vehicle (Para [0056] - [0057] & Figs. 1, 2, 6 teaches of the security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (a) begin recording with the local vehicle sensors 102, (b) activate a car alarm siren, (c) activate a horn, and/or (d) flash some or all of the lights). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow with the method of performing primary acquisition of listed objects, which lie within a computed focus region of Loftus in order to provide a system in which partially identified objects are recorded for providing recordings electronic to the address in an easy and effective manner.

	Regarding claim 2,  Marlow in view of Loftus discloses the method of claim 1: Marlow further discloses wherein the vehicle data that indicates the attribute of the vehicle comprises: braking data indicating a hard braking event ; and acceleration data indicating a rapid deceleration  (Col 10 lines 25-44 & Fig. 2A teaches vehicle operational data may include all of the items of the vehicle operational data listed above, or a portion of the vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like). The data indicating that the vehicle was involved in the accident includes one or more of an indication of airbag deployment, an indication of vehicle impact, a deceleration value above a first predetermined threshold, and/or a braking force value above a second predetermined threshold); wherein determining, based on analyzing the vehicle data, the condition of the vehicle comprises: determining, based on analyzing the braking data and the acceleration data, that the vehicle has likely experienced a collision (Col 10 lines 25-43 teaches of the data indicating that the vehicle  was involved in the accident  includes one or more of an indication of a deceleration  value above a first predetermined threshold, and/or a braking  force value above a second predetermined threshold).
 	Marlow does not explicitly disclose and wherein the instruction to adjust the configuration of one or more components of the vehicle comprises an instruction to activate a camera in the vehicle.  However Loftus and wherein the instruction to adjust the configuration of one or more components of the vehicle comprises an instruction to activate a camera in the vehicle (Para [0056] - [0057] & Figs. 1, 2, 6 teaches of the security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (a) begin recording with the local vehicle sensors 102, (b) activate a car alarm siren, (c) activate a horn, and/or (d) flash some or all of the lights).  Motivation to combine as indicated in claim 1.

 	Regarding claim 3, Loftus further discloses the method: wherein the vehicle data that indicates the attribute of the vehicle comprises: microphone data indicating a sound of glass breaking; and speed data indicating that the vehicle is stationary (Figs. 1-2 sensors 102a, 102b microphones to record sound & Para[0023] & Fig. 3 teaches of vehicle doors and/or windows may detect a breakage of a window, Para[0018] & Figs. 1-2 teaches of local sensors to include speed sensors & Para[0023] & Fig. 3 teaches vehicle 200 is stopped in a parking lot 304 ); wherein determining, based on analyzing the vehicle data, the condition of the vehicle comprises: 55Attorney Docket No.: 22888-0330002 determining, based on analyzing the microphone data and the speed data, that the vehicle has likely experienced a break-in (Para[0022] – [0023] & Fig. 3 teaches vehicle 200 is stopped in the parking lot 304. The vehicle 200 detects an event such as the break-in or the hit-and-run. The vehicle 200 detects such an event via the local vehicle sensors 102. Sensors connected to the vehicle doors and/or windows may detect a breakage of a window); and wherein the instruction to adjust the configuration of one or more components of the vehicle comprises an instruction to activate an audible alarm of the vehicle (Para [0056] - [0057] & Figs. 1, 2, 6 teaches of the security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (a) begin recording with the local vehicle sensors 102, (b) activate a car alarm siren, (c) activate a horn, and/or (d) flash some or all of the lights).  Motivation to combine as indicated in claim 1.

 	Regarding claim 5, Marlow further discloses  the method, comprising: determining to adjust the configuration of the one or more components of the vehicle based on evaluating the condition of the vehicle using a set of rules (Col 9 lines 63- col 10 line 3 teaches Machine learning engine 133e may have or include instructions that direct and/or cause accident assessment server 130 to set, define, and/or iteratively redefine parameters, rules, and/or other settings stored in historical data and analysis database 133f and used by accident assessment module 133b and loss determination module of accident assessment server 130 in performing the accident assessment, loss determination, and the like).  

	Regarding claim 6, Marlow further discloses  the method, wherein the set of rules is configurable by a user of the monitoring system (Fig. 4 & Col 15 lines 1-10 lines teaches of Input/Output (I/O) module 409 may include a microphone, keypad, touch screen, and/or stylus through which a user of the accident assessment computing device 401 may provide input, and may also include one or more of a speaker for providing audio input/output and a video display device for providing textual, audiovisual and/or graphical output).  

 	Regarding claim 7, Marlow further discloses  the method, wherein each rule of the set of rules includes a condition of a vehicle and one or more monitoring system actions  (Col 9 lines 63- col 10 line 3 teaches machine learning engine 133e may have or include instructions that direct and/or cause accident assessment server 130 to set, define, and/or iteratively redefine parameters, rules, and/or other settings stored in historical data and analysis database 133f and used by accident assessment module 133b).  

 	Regarding claim 8, Marlow further discloses the method, wherein the vehicle automation hub is configured to communicate with the computer system of the vehicle through an on-board diagnostic port (col 5 lines 30-35 teaches Telematics device 113 may include an on-board diagnostic (OBD) device adapter and may be connected to an OBD port of the vehicle 110 through which on-board computer 115 may be configured to transmit data to telematics device 113).

 	Regarding claim 9, Marlow further discloses the method, wherein the vehicle data comprises data indicating at least one of a location, speed, acceleration, braking data, fuel level, oil level, engine condition, ignition condition, or required maintenance of the vehicle (col 4 lines 30-34 teaches sensors 111 may detect, store, and transmit data corresponding to the vehicle's speed, rates of acceleration and/or deceleration, braking, swerving, and the like, Col 10 lines 35-40 teaches vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like).  

Col 10 lines 25-43 teaches of the data indicating that the vehicle was involved in the accident includes one or more of an indication of a deceleration value above a first predetermined threshold, and/or a braking force value above a second predetermined threshold).

 	Regarding claim 11, Marlow further discloses the method, wherein the event related to the vehicle comprises at least one of a hard braking event, a rapid deceleration event, or an airbag deployment event (Col 10 lines 25-44 & Fig. 2A teaches vehicle operational data may include all of the items of the vehicle operational data listed above, or a portion of the vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like). The data indicating that the vehicle was involved in the accident includes one or more of an indication of airbag deployment, an indication of vehicle impact, a deceleration value above a first predetermined threshold, and/or a braking force value above a second predetermined threshold).

 	Regarding claim 12, Marlow further discloses the method, wherein the vehicle automation hub is configured to communicate with one or more sensors installed at the vehicle (Col 4 lines 65- col 5 line 2 teaches vehicle sensors 111 may be configured to independently transmit the above-mentioned data to one or more computing devices and/or systems including telematics device 113).
 	Regarding claim 13, Marlow further discloses the method, wherein the one or more sensors installed at the vehicle comprise at least one of an accelerometer, a camera, a microphone, or a GPS receiver (Col 4 lines 30-35 teaches sensors 111 may detect, store, and transmit data corresponding to the vehicle's speed, rates of acceleration and/or deceleration, braking, swerving, and the like). 

 	Regarding claim 14, Loftus further discloses the method, wherein the instruction to adjust the configuration of one or more components of the vehicle comprises an instruction to adjust a configuration of at least one of a camera, a microphone, an audible alarm, a communication system, or a dashboard display panel (Para [0056] - [0057] & Figs. 1, 2, 6 teaches of the security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (a) begin recording with the local vehicle sensors 102, (b) activate a car alarm siren, (c) activate a horn, and/or (d) flash some or all of the lights).   Motivation to combine as indicated in claim 1.

 	Regarding claim 15, Marlow discloses a system comprising: a vehicle automation hub configured to communicate with a computer system of a vehicle associated with a property (col 5 lines 24-40 & Fig. 1 teaches Telematics device 113 may be configured to receive vehicle performance and/or operational data and environmental conditions data , telematics device 113 may include an on-board diagnostic (OBD) device adapter and may be connected to an OBD port of the vehicle 110 through which on-board computer 115 may be configured to transmit data to telematics device 113); and a control unit of a monitoring system that is configured to monitor the property, the control unit being configured to perform operations  (Fig. 4 & Col 15 lines 22-40 teaches The accident assessment computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals/devices 441 and 451. Accident assessment computing device 401, and related terminals/devices 441 and 451, may include devices installed in vehicles and/or homes, mobile devices that may travel within vehicles and/or may be situated in homes) comprising: obtaining, from the vehicle automation hub, vehicle data that indicates an attribute of the vehicle (col 8 lines 8-12 & Figs. 1, 2A, 4  teaches accident assessment analysis system 100 may include an accident assessment server 130 and  the analysis of the vehicular data, accident data, other known data.  Col 10 lines 62-67 at step 204, the accident assessment module 133b of accident assessment server 130 may identify whether vehicle 110 was involved in an accident, based on the vehicle operational data received by way of the communication interface(s) 132); analyzing the vehicle data; 57Attorney Docket No.: 22888-0330002 determining, based on analyzing the vehicle data, a condition of the vehicle (Col 9 lines 39-43 teaches the accident assessment module 133b may have further instructions that direct and/or cause accident assessment server 130 to identify, based on the received vehicle  operational data, whether vehicle  110 has been involved in an accident, col 11 lines 1-10 & Fig. 2A  teaches accident assessment server 130 may receive vehicle operational data indicating that vehicle 110 has decelerated from 45 mph to 0 mph with high rotational velocity (e.g., swerving) and air bag deployment. Such data, when analyzed by the accident assessment module 133b of accident assessment server 130, may indicate that vehicle 110 has been involved in an accident). 
 	Marlow does not explicitly disclose and based on determining the condition of the vehicle, transmitting, to the vehicle automation hub, an instruction to adjust a configuration of one or more components of the vehicle.  However Loftus discloses and based on determining the condition of the vehicle, transmitting, to the vehicle automation hub, an instruction to adjust a configuration of one or more components of the vehicle (Para [0056] - [0057] & Figs. 1, 2, 6 teaches of The security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (a) begin recording with the local vehicle sensors 102, (b) activate a car alarm siren, (c) activate a horn, and/or (d) flash some or all of the lights). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for controlling security and automation system for home and business using vehicle of Warren with the method of performing primary acquisition of listed objects, which lie within a computed focus region of Loftus in order to provide a system in which partially identified objects are recorded for providing recordings electronic to the address in an easy and effective manner.

	Regarding claim 16, Marlow in view of Loftus discloses the system  of claim 15. Marlow further discloses: wherein the vehicle data that indicates the attribute of the Col 10 lines 25-44 & Fig. 2A teaches vehicle operational data may include all of the items of the vehicle operational data listed above, or a portion of the vehicle operational data (e.g., velocity, rates of acceleration and/or deceleration, braking, swerving, impact to the body of the vehicle, air bag deployment, and the like). The data indicating that the vehicle was involved in the accident includes one or more of an indication of airbag deployment, an indication of vehicle impact, a deceleration value above a first predetermined threshold, and/or a braking force value above a second predetermined threshold; wherein determining, based on analyzing the vehicle data, the condition of the vehicle comprises: determining, based on analyzing the braking data and the acceleration data, that the vehicle has likely experienced a collision (Col 10 lines 25-43 teaches of the data indicating that the vehicle  was involved in the accident  includes one or more of an indication of a deceleration  value above a first predetermined threshold, and/or a braking  force value above a second predetermined threshold); 
 	Marlow does not explicitly disclose and wherein the instruction to adjust the configuration of one or more components of the vehicle comprises an instruction to activate a camera in the vehicle. However Loftus discloses and wherein the instruction to adjust the configuration of one or more components of the vehicle comprises an instruction to activate a camera in the vehicle (Para [0057] teaches the security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (a) begin recording with the local vehicle sensors 102 & Para [0018] teaches of local sensors to include cameras),

 	Regarding claim 17, Loftus further discloses the system: wherein the vehicle data that indicates the attribute of the vehicle comprises: microphone data indicating a sound of glass breaking (Figs. 1-2 sensors 102a, 102b microphones to record sound & Para[0023] & Fig. 3 teaches of vehicle doors and/or windows may detect a breakage of a window); a and speed data indicating that the vehicle is stationary (Para[0018] & Figs. 1-2 teaches of local sensors to include speed sensors & Para[0023] & Fig. 3 teaches vehicle 200 is stopped in a parking lot 304 ); wherein determining, based on analyzing the vehicle data, the condition of the vehicle comprises: determining, based on analyzing the microphone data and the speed data, that the vehicle has likely experienced a break-in (Para[0022] – [0023] & Fig. 3 teaches vehicle 200 is stopped in the parking lot 304. The vehicle 200 detects an event such as the break-in or the hit-and-run. The vehicle 200 detects such an event via the local vehicle sensors 102. Sensors connected to the vehicle doors and/or windows may detect a breakage of a window); and wherein the instruction to adjust the configuration of one or more components of the vehicle comprises an instruction to activate an audible alarm of the vehicle (Para [0057] teaches the security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (b) activate a car alarm siren, (c) activate a horn). Motivation to combine as indicated in claim 15.  
(Col 9 lines 63- col 10 line 3 & Fig. 1B  teaches machine learning engine 133e may have or include instructions that direct and/or cause accident assessment server 130 to set, define, and/or iteratively redefine parameters, rules, and/or other settings stored in historical data and analysis database 133f and used by accident assessment module 133b and loss determination module of accident assessment server 130 in performing the accident assessment, loss determination, and the like).  

 	Regarding claim 20, Marlow  discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising (Col 3 lines 15-20): obtaining, by a monitoring system that is configured to monitor a property and from a vehicle automation hub configured to communicate with a computer system of a vehicle associated with the property (col 5 lines 24-40 & Fig. 1 teaches Telematics device 113 may be configured to receive vehicle performance and/or operational data and environmental conditions data , telematics device 113 may include an on-board diagnostic (OBD) device adapter and may be connected to an OBD port of the vehicle 110 through which on-board computer 115 may be configured to transmit data to telematics device 113, Fig. 4 & Col 15 lines 22-40 teaches The accident assessment computing device 401 may operate in a networked environment 400 supporting connections to one or more remote computers, such as terminals/devices 441 and 451. Accident assessment computing device 401, and related terminals/devices 441 and 451, may include devices installed in vehicles and/or homes, mobile devices that may travel within vehicles and/or may be situated in homes), vehicle data that indicates an attribute of the vehicle (col 8 lines 8-12 & Figs. 1, 2A, 4 teaches accident assessment analysis system 100 may include an accident assessment server 130 and the analysis of the vehicular data, accident data, other known data.  Col 10 lines 62-67 at step 204, the accident assessment module 133b of accident assessment server 130 may identify whether vehicle 110 was involved in an accident, based on the vehicle operational data received by way of the communication interface(s) 132; analyzing the vehicle data; determining, based on analyzing the vehicle data, a condition of the vehicle Col 9 lines 39-43 teaches the accident assessment module 133b may have further instructions that direct and/or cause accident assessment server 130 to identify, based on the received vehicle  operational data, whether vehicle  110 has been involved in an accident, col 11 lines 1-10 & Fig. 2A  teaches accident assessment server 130 may receive vehicle operational data indicating that vehicle 110 has decelerated from 45 mph to 0 mph with high rotational velocity (e.g., swerving) and air bag deployment. Such data, when analyzed by the accident assessment module 133b of accident assessment server 130, may indicate that vehicle 110 has been involved in an accident). 
   	Marlow does not explicitly disclose and based on determining the condition of the vehicle, transmitting, to the vehicle automation hub, an instruction to adjust a configuration of one or more components of the vehicle. However Loftus discloses and  (Para [0056] - [0057] & Figs. 1, 2, 6 teaches of The security system is configured to communicate with the vehicle 200 via the telematics 104. Upon detection and/or upon alerting, the security system, in addition to performing the above operations, instructs the vehicle 200 to (a) begin recording with the local vehicle sensors 102, (b) activate a car alarm siren, (c) activate a horn, and/or (d) flash some or all of the lights). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident of Marlow with the method of performing primary acquisition of listed objects, which lie within a computed focus region of Loftus in order to provide a system in which partially identified objects are recorded for providing recordings electronic to the address in an easy and effective manner.

11. 	Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow et al. (US 10,937,103 B1)  in view of Loftus et al. (US 2017/0374324 A1)  (IDS provided 09/07/2021) and Brandmaier et al. (US 10,460,534 B1).

	Regarding claim 4, Marlow in view of Loftus discloses  the method of claim 1. Marlow in view of Loftus does not explicitly disclose wherein the vehicle data that indicates the attribute of the vehicle comprises: speed data indicating a vehicle speed that exceeds a threshold speed; wherein determining, based on analyzing the vehicle data, the condition of the vehicle comprises: determining, based on analyzing the speed data, that col 18 lines 8- 25 , lines 43-51 & Figs. 2-3 teaches the vehicle   driving data received from first vehicle  210 may be analyzed to determine if the driving data indicates reckless   or dangerous driving. This may be performed by extracting one or more parameters from the vehicle driving data received from first vehicle 210 and comparing each of the parameters to predetermined thresholds set for each of the parameters. The predetermined thresholds may have been previously set by the driver of first vehicle 210, may have been previously set by an interested party (such as an insurance provider) to a default value or to a value customized for a driver of the first vehicle 210, or may be dynamically based on the speed   limit or riskiness of the road on which first vehicle 210 is travelling. For example, a speed   of firs vehicle t 210 at time may be extracted from the vehicle driving data received from first vehicle 210 and compared to a predetermined speed   threshold. The vehicle driving data received from second vehicle  220 may be similarly analyzed); and wherein the instruction to adjust the configuration of one or more components of the vehicle comprises an col 31 lines 7- 32 If the driver of first vehicle 210 is to be warned of the driving behavior, processing may continue to step 505, where the set of warnings for the drivers is determined. Drivers may be given warnings via audio, visual, and/or tactile feedback. These may include, but are not limited to, an audio message, an audio alarm/beeping, flashing of lights within a car, flashing/lighting one or more LED alarm lights, vibrating the steering wheel, and the like. Different dangerous driving behaviors may be linked to different types of warnings. For example, if a driver is speeding excessively, the driver may be warned via an audio message). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident  and triggering of  Marlow in view of  Loftus with the method configuring the warning setting within the accident analysis module such that all warnings are via audio feedback of Brandmaier in order to provide a  system retrieving driving, vehicle data, and individual data, such as faster response times and less dependence on network conditions when transmitting/receiving accident detection

 	Regarding claim 18, Marlow in view of Loftus discloses  the system of claim 15: Marlow in view of Loftus does not explicitly disclose wherein the vehicle data that indicates the attribute of the vehicle comprises: speed data indicating a vehicle speed that exceeds a threshold speed; 58Attorney Docket No.: 22888-0330002 wherein determining, based on analyzing the vehicle data, the col 18 lines 8- 25 , lines 43-51 & Figs. 2-3 teaches the vehicle   driving data received from first vehicle  210 may be analyzed to determine if the driving data indicates reckless   or dangerous driving. This may be performed by extracting one or more parameters from the vehicle driving data received from first vehicle 210 and comparing each of the parameters to predetermined thresholds set for each of the parameters. The predetermined thresholds may have been previously set by the driver of first vehicle 210, may have been previously set by an interested party (such as an insurance provider) to a default value or to a value customized for a driver of the first vehicle 210, or may be dynamically based on the speed   limit or riskiness of the road on which first vehicle 210 is travelling. For example, a speed   of firs vehicle t 210 at time may be extracted from the vehicle driving data received from first vehicle 210 and compared to a predetermined speed   threshold. The vehicle driving data received from second vehicle  220 may be similarly analyzed); and wherein the instruction to col 31 lines 7- 32 If the driver of first vehicle 210 is to be warned of the driving behavior, processing may continue to step 505, where the set of warnings for the drivers is determined. Drivers may be given warnings via audio, visual, and/or tactile feedback. These may include, but are not limited to, an audio message, an audio alarm/beeping, flashing of lights within a car, flashing/lighting one or more LED alarm lights, vibrating the steering wheel, and the like. Different dangerous driving behaviors may be linked to different types of warnings. For example, if a driver is speeding excessively, the driver may be warned via an audio message).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for analyzing vehicle operational data associated with a vehicle accident  and triggering of  Marlow in view of Loftus with the method configuring the warning setting within the accident analysis module such that all warnings are via audio feedback of Brandmaier in order to provide a  system retrieving driving, vehicle data, and individual data, such as faster response times and less dependence on network conditions when transmitting/receiving accident detection


Conclusion
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425